Locher, J.,
dissenting. I am unable to agree with the majority’s disposition of this case upon rehearing. In my opinion, the cause should have been remanded to the trial court for further consideration of the issues of bad faith and consequential damages.
The trial court never made any findings on consequential damages or the existence of bad faith. Thus, the record before us was not sufficiently developed for this court to conclude that there was no bad faith on the part of the bank, and that therefore there can be no award of consequential damages.
Furthermore, as the court of appeals correctly held, the trial court erred ab initio by resolving the case on comparative negligence rather than contractual principles. In Cincinnati Ins. Co. v. First National Bank (1980), 63 Ohio St. 2d 220, 17 O.O. 3d 136, 407 N.E. 2d 519, we stated that the relationship between a bank and its customers is contractual in nature, and therefore governed by the Ohio Uniform Commercial Code, R.C. Chapter 1304. Remanding the case to the trial court would allow it to ap*152ply the proper Uniform Commercial Code standards to the issue of damages.
Because I believe these issues would be better resolved by the trier of fact, I must respectfully dissent.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.